NEWMAN, J.,
dissenting.
Both the referee and the Board correctly found that the medical evidence was sufficient to establish that claimant’s condition was compensable as an occupational disease caused by conditions on the job that were not substantially similar to conditions off the job and that claimant’s on-the-job *495stress was the major contributing cause of his mental condition. Accordingly, I dissent.
Dr. Needham, claimant’s treating physician, reported on June 5,1978:
“In December I became virtually convinced that we were dealing with a psychological situation brought on by the factors mentioned above in relation to his job and stress under which he worked. This stress had nothing to do wih his job itself, but with his superiors and other factors belonging in that category rather than pure job stress from the type of work he was doing. The symptoms progressed until he soon became totally unable to carry out his work or any form of work or any of his duties because of this stress and anxiety.
“I am sure you have a copy of Dr. James Hogue’s psychiatric evaluation of December 1977, which pretty much verifies what has just been said, only, as said before, it has been alluded to in a rather indirect fashion, and no one, to my knowledge, has really come out and indicated that the real reason for his problems is literally the fact that he is an ‘ex-convict’ and the attitude of his superiors in this connection.”
Dr. Orwoll, of the University of Oregon Health Sciences Center, concurred that claimant’s condition most likely resulted from anxiety produced by job-related problems. He concluded that the complaints of frequent spells of light-headedness were more likely the consequence of psychiatric disease than of an endocrine disorder brought on by factors in relation to his job and stress under which he worked. Dr. Orwoll stated:
“As we discussed with Mr. Mitchell, and which he understands and in fact agrees with, are that the origin of his spells most likely lies in the tremendous anxiety produced by job-related problems.”
Dr. Carney at the University of Oregon Health Sciences Center also supported the opinion of Dr. Needham.
In a complicated medical situation such as here, reliance must be placed on medical experts to establish the causal relationship between the injury and the alleged disability. Uris v. Compensation Dept., 247 Or 420, 427 P2d 753 (1967).
The majority dismisses too readily Dr. Orwoll’s opinion as “based on an incomplete and inaccurate history,” because Dr. Orwoll believed claimant’s blackout spells began *496early in 1978. Claimant was emphatic in his testimony that the blackouts did not begin before November, 1977. Dr. Needham’s April, 1978, report states that claimant had experienced blackouts for two to three years. However, it would appear that this may be a transcription error, because Dr. Needham’s handwritten report dated a month earlier states that the blackouts began in “the past few months,” and his report of June 5, 1978, states that claimant’s visits before November, 1977, were “all pretty much routine” and that his “real symptoms” of anxiety “came into the picture in October and November of 1977.”
Dr. Carney reported that claimant’s “problems” began two years before, but does not refer to any blackout occurring until approximately the beginning of 1978.
The referee correctly gave no weight to the assertion that claimant used Valium or alcohol to excess. Dr. Needham wrote on June 5,1978:
“To the best of my knowledge, Tom has had no alcoholic intake for well over 10 or more years. I feel very sure in my own mind that this is correct. Therefore, I would question a bit concerning the discharge diagnoses made by Dr. D. M. Carney on his discharge summary of March 1978, because the ‘history’ of excess alcohol should be extended to indicate that such intake has been 10 to 12 years ago, and therefore is not a factor in the present problem. Also, the history of Valium excess also gives an implication of an inaccurate situation. As I have indicated above, we have been trying to reduce Tom’s Valium intake somewhat, but it is certainly not excessive, and it appears to be the only thing that really controls these episodes that Tom experiences. Thirty mg. of Valium per day is probably not an excessive amount for him. As has been indicated at various times, it has been felt that, if possible, some reduction in the Valium intake was desirable, but experience has shown that anything under 30 mg. per day does not control his symptoms. Some months back his daily dosage was 40 mg. per day. Dr. Carney, upon hospital discharge, tried to discontinue the Valium and substitute Vistaril, which Tom found to be of no value whatsoever.
“The question of whether or not this is an industrial or occupational disease is obviously the main concern, and I feel that this is, in fact, an occupational disease related to the things that I have pointed above and which Tom will, at some future date I am sure, elaborate on more thoroughly. As to the *497date of onset, this is most difficult to determine precisely. Obviously, it was a gradual onset, but the real symptoms came into the picture in October and November of 1977, so a specific date is absolutely impossible to give.”
The evidence supports the conclusion that before working for the probation office in Portland commencing in mid-1977, claimant had not manifested any symptoms of anxiety since 1956, over 21 years. Dr. Needham noted that claimant’s mental condition had a gradual onset with a rapid deterioration in October and November, 1977. I believe that claimant carried his burden of proving by a preponderance of the evidence that on-the-job stress was the major contributing cause of his mental condition.